Citation Nr: 1230919	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-28 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for regular aid and attendance. 

2.  Entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing, or a special home adaptation grant.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to March 1970. 

The issue of special monthly compensation based on the need for regular aid and attendance comes before the Board on appeal from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

Further, the issue of eligibility for financial assistance in acquiring specially adapted housing, or a special home adaptation grant, comes before the Board on appeal from a May 2008 rating decision by the RO. 

A Board hearing at the local RO was held in August 2010.  Additionally, evidence has been associated with the Veteran's claims folder which was not accompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  However, on remand, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claims.  

The issue of entitlement to service connection for low back disability, to include as secondary to the service-connected bilateral hip disabilities, has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case in November 2010 in order for the AOJ to develop and adjudicate the Veteran's claim of entitlement to service connection for a low back disability, to include as secondary to the service-connected bilateral hip disabilities.  Thereafter, the Veteran was to be afforded a VA examination to ascertain the extent of impairment attributable to his service-connected disabilities for purposes of determining whether he met the requirements for special monthly compensation based on the need for regular aid and attendance and a certificate of eligibility for financial assistance in acquiring specially adapted housing, or a special home adaptation grant.  The examiner was to also offer an opinion as to whether the Veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance by another person to perform personal functions required in everyday living due to his service-connected disabilities.  Finally, the examiner was to determine whether the Veteran's service-connected disabilities result in the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The Veteran's claims currently on appeal were then to be readjudicated.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claims.  Pertinently, a review of the record reveals that no development was taken with regard to the Veteran's claim of entitlement to service connection for a low back disability, to include as secondary to the service-connected bilateral hip disabilities as instructed by the Board in the November 2010 Remand.  Additionally, the Board notes that the Veteran was afforded a VA Aid and Attendance examination in January 2011.  After examination of the Veteran and review of his claims folder, the VA examiner opined that the Veteran did not meet the qualifications for aid and attendance.  Crucially, however, the examiner did not offer an opinion as whether the Veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance by another person to perform personal functions required in everyday living due to his service-connected disabilities.  Moreover, the examiner did not determine whether the Veteran's service-connected disabilities result in the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The Board adds that subsequent to the January 2011 VA examination, the Veteran was granted entitlement to service connection for coronary artery disease, status post myocardial infarction with percutaneous coronary intervention in an August 2011 rating decision.  In light of the foregoing, the Board finds that another remand is required for compliance with its November 2010 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, the case is REMANDED for the following action:

1. The RO should appropriately develop and adjudicate the issue of entitlement to service connection for low back disability, to include as secondary to the service-connected bilateral hip disabilities. 
	
2. Thereafter, the Veteran should be afforded an appropriate VA examination to ascertain the extent of impairment attributable to his service-connected disabilities for purposes of determining whether the Veteran meets the requirements for special monthly compensation based on the need for regular aid and attendance and a certificate of eligibility for financial assistance in acquiring specially adapted housing, or a special home adaptation grant.  The claims file must be made available to the examiner for review in connection with the examination. 
The examiner should offer an opinion as to whether the Veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance by another person to perform personal functions required in everyday living due to his service-connected disabilities. 

The examiner should also determine whether the Veteran's service-connected disabilities result in the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

A rationale for all opinions rendered should be provided.  To the extent possible, the examiner should indicate whether the requirement of a wheelchair is due to service-connected disabilities or to nonservice-connected disabilities. 

3. After completion of the above and any other development deemed necessary, the RO should review the expanded record and determine if the benefits sought can be granted.  Unless the benefits sought are granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



